Citation Nr: 0534958	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-28 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to February 
1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 RO rating action.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The veteran currently is shown to have patellofemoral 
syndrome of the left knee that as likely as not was first 
clinically manifested during his period of service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by patellofemoral syndrome of the left 
knee is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b), 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that with respect 
to the issue of service connection for left knee disability, 
the VA's duty to assist the veteran has been met.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the veteran's service medical records show 
that, on several occasions from July to September 1988, she 
was treated for complaints of left knee pain.  In August 
1988, the diagnosis was that of patellofemoral syndrome.  

The records from a service medical facility at Fort Jackson, 
South Carolina, show that, from August 2003 through June 
2004, the veteran was treated for knee pain, diagnosed 
primarily as patellofemoral syndrome.  

During VA examinations in September 2003 and September 2004, 
the veteran continued to complain of knee pain.  Neither 
examiner reported an underlying diagnosis responsible for the 
pain.  

Nevertheless, following the September 2003 examination, the 
examiner opined that the pain and wear and tear from physical 
training in service could have contributed to those 
diagnoses.  

In June 2004, a health care provider at Fort Jackson also 
suggested that the veteran's current knee condition could 
have been precipitated by the veteran's past military 
activity.  

Inasmuch as there is competent evidence of left 
patellofemoral syndrome in service, and inasmuch as there is 
competent evidence of a nexus between the two, the Board 
finds that veteran meets the criteria for service connection.  

At the very least, the evidence of record is in relative 
equipoise.  That is, there is an approximate balance of 
evidence both for and against the veteran's claim which does 
not satisfactorily prove or disprove the claim.  

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability 2002); 38 C.F.R. § 3.102.  Accordingly, service 
connection for left knee patellofemoral syndrome is 
warranted.  To that extent, the appeal is allowed.  



ORDER

Service connection for patellofemoral syndrome of the left 
knee is granted.  



REMAND

The veteran also is seeking service connection for a right 
knee disability.  

In service in March 1992, the veteran complained of bilateral 
knee pain.  However, unlike patellofemoral syndrome in the 
left knee, no right knee diagnosis was identified.  

Since August 2003, the veteran has continued to complain of 
bilateral knee pain. primarily diagnosed as patellofemoral 
syndrome.  As noted hereinabove, the report of the September 
2003 VA examination and the June 2004 report from the medical 
facility at Fort Jackson suggest that the veteran's bilateral 
knee pain could be related to service.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
right knee disorder.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

Make the claims folder available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

During the examination, the examiner must 
accomplish the following:

a.  Identify, as precisely as 
possible, each right knee disability 
found to be present.  Set forth the 
symptomatology supporting each 
diagnosis.  

b.  Render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran has 
current right knee disability that 
is the result of any injury or event 
in service, including, but not 
limited to, the March 1992 
complaints of bilateral knee pain.  

c.  Set forth the rationale for all 
opinions in writing.  

2.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of service-
connection for right knee disability.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless she is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


